PER CURIAM:
*512Travois, Inc. and Travois Asset Management, LLC appeal from the judgment of the Circuit Court of Jackson County awarding damages on their claims of breach of the duty of loyalty and misappropriation of trade secrets arguing the trial court erred in reducing the amount of punitive damages awarded by the jury. The defendants in the underlying action, VitalSpirit, LLC, Lorna Fogg, and Robin Thorne, cross-appeal raising five points that can essentially be summarized into two claims: (1) the trial court abused its discretion in striking their pleadings and entering an interlocutory default judgment as sanctions for their discovery misconduct and (2) the trial court erred in denying their motion for judgment notwithstanding the verdict based on insufficient evidence to support the award of punitive damages. Finding no error, we affirm. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Missouri Supreme Court Rule 84.16(b).